Citation Nr: 1442477	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a liver condition, to include hepatitis B and non-alcoholic steatohepatitis (NASH).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder with features of obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD), including PTSD.

4.  Entitlement to higher initial evaluations for anxiety disorder with features of OCD and PTSD, rated as 10 percent disabling prior to August 24, 2012, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1966 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned via videoconference in December 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

While the Veteran has claimed service connection for PTSD and is already service-connected for anxiety disorder with features of OCD and PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence also shows diagnoses of a mood disorder, depression and bipolar disorder, the Board has characterized the issue on appeal as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for kidney stones.  At his December 2013 hearing, he testified that he had received treatment at a private hospital within months of his discharge from service, but that records of that treatment were not available.  However, in a July 2009 statement, he indicated that he had received treatment at the VA Medical Center in Des Moines for kidney stones.  There is no indication that records from this facility were sought.  This facility should be contacted and asked to forward any available records pertaining to the Veteran.

In addition, the statement of the case indicates that an electronic review of Birmingham VA Medical Center records dating from January 28, 1997, through August 18, 2011, was conducted.  However, the claims folder, Virtual VA and VBMS do not include records inclusive of these dates.  The Veteran has also reported that he received treatment at the Montgomery VA Medical Center prior to 1997.  These records should be sought on remand and associated with the record.

It is also noted that a VA treatment record of July 2012 indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records should be requested, and associated with the Veteran's claims file.

The Veteran also seeks service connection for an acquired psychiatric disorder other than anxiety disorder with features of OCD and PTSD.  As an initial matter, the Board observes that the AOJ has accepted the occurrence of stressors during the Veteran's service in Vietnam.  Thus, the resolution of the PTSD issue turns on whether the Veteran's psychiatric symptoms meet the criteria for a diagnosis of PTSD.  While a VA examiner in August 2013 determined that the Veteran did not meet the criteria for such a diagnosis, he did not address the evidence of record suggesting that a diagnosis of PSTD might apply.  Moreover, at his December 2013 hearing, the Veteran testified that he tended to downplay his symptoms when discussing them with examiners and providers.  He maintained that providers who had evaluated him did not have the complete picture regarding his symptoms.  The Board has concluded that an additional examination is necessary, to allow the Veteran an opportunity to discuss the severity of his psychiatric symptoms and to obtain from the examiner a discussion of the conflicting evidence of record regarding a diagnosis of PTSD.  

The Board additionally notes that the Veteran is currently in receipt of service connection for anxiety disorder, and that he seeks higher evaluations.  Because the development of evidence regarding his PTSD claim might produce evidence supportive of his claim of entitlement to higher evaluations for anxiety disorder, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records pertaining to the Veteran from the Des Moines VAMC, including all records dated in 1996.  

2.  Associate with the claims folder, Virtual VA or VBMS Birmingham VA Medical Center records dating from January 28, 1997, through August 18, 2011.

3.  Request records pertaining to the Veteran from the Montgomery VA Medical Center dated prior to 1997.

4.  Request any records pertaining to the Veteran from the Birmingham Vet Center.

5.  Obtain any recent VA treatment records that are not already of record.

6.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

7.  If after continued efforts to obtain any of the above records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

8.  Schedule the Veteran for a VA examination to determine whether he has PTSD or any other currently non-service connected psychiatric disorder that is related to service.  The severity of his psychiatric symptoms should also be assessed.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present psychiatric diagnoses and discuss their associated symptoms and their severity.  

The examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD and whether such is at least as likely as not (a probability of 50 percent or greater) related to an inservice stressor.  If so, the examiner should identify the stressor upon which such diagnosis is based to include consideration of whether the stressor is related to his fear of hostile military activity.  If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such.  In doing so, the examiner should discuss, and reconcile to the extent possible, the various diagnoses made by both VA providers and examiners.  

The examiner should also opine whether it is at least as likely as not that any other diagnosed disorder (other than the service-connected anxiety disorder with features of OCD and PTSD) is related to service or is a manifestation of his service-connected disorder.  In this regard, VA treatment records include diagnoses of a mood disorder, depression and bipolar disorder.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

10.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



